TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00505-CV




                               In re Robert Francis O’Rourke




                   ORIGINAL PROCEEDING FROM SAN SABA COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith
 Dissenting Opinion by Justice Triana

Filed: September 20, 2022